Citation Nr: 0913939	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-06 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for 
dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1970; he died in June 1999.  The appellant was 
previously married to the Veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.   


FINDINGS OF FACT

The appellant's November 1956 marriage to the Veteran was 
terminated by divorce in April 1980, with knowledge of both 
parties, and there was no subsequent remarriage between the 
parties.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

Status as Surviving Spouse

DIC benefits may be paid to the surviving spouse of a veteran 
who died of a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  The appellant claims VA DIC benefits as 
the surviving spouse of the Veteran, who died in June 1999.  
She contends that they were divorced due to his abuse.  

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  The term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  A spouse of a veteran 
is a person whose marriage to the veteran is valid according 
to the law of the place where the parties resided at the time 
of the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).

The record contains an Order from the State of Tennessee, 
Bradley County, which shows that a decree of absolute divorce 
between the appellant and the Veteran was entered by judgment 
in April 1980.  The Veteran's death certificate from the 
State of Tennessee lists June 1999 as the date of death, and 
his marital status was listed as divorced.  The claimant does 
not dispute that she and the Veteran were divorced, but 
rather, that he was verbally and physically abusive to her 
during her marriage to the Veteran, and that this 
necessitated the divorce.  It is not asserted or otherwise 
shown that the parties were living together when the Veteran 
died. 

The appellant advances that a section of Title 10 provides a 
basis for award of DIC benefits; however, that section 
pertains to education benefits, whereas, entitlement to DIC 
benefits is governed by Title 38, as set forth above. 

As noted above, DIC benefits for a "surviving spouse" are 
only authorized if the claimant was the spouse of a veteran 
at the time of the veteran's death.  At the time of his 
death, they were divorced.  Payments of monetary benefits 
from the Federal Treasury must be authorized by statute, 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  

Based on the evidence delineated above, which is not disputed 
by the appellant, it is clear that the Veteran and appellant 
were divorced at the time of the Veteran's death in June 
1999.  Therefore, the appellant does not meet the 
requirements of recognition as the Veteran's surviving spouse 
and her claim must be denied.

The legal criteria governing one's status as a surviving 
spouse are clear and specific, and the Board is bound by 
them.  In this case, they do not provide a basis upon which a 
favorable decision can be rendered.  The law in this case is 
dispositive; therefore, the appellant's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran, for purposes of entitlement to DIC benefits, is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


